Citation Nr: 1452190	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for cervical and thoracolumbar disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

As pertinent to this appeal, the Veteran served on active duty from August 2005 to November 2006, with prior and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in August 2012, and before the Board.  A transcript of each hearing is of record, including in the Virtual VA processing system.  The Board's decision constitutes a full grant.


FINDINGS OF FACT

The Veteran has had persistent and recurrent symptoms in the neck and back since active duty in Iraq, and the currently diagnosed cervical spine strain and thoracolumbar spine strain have been medically linked to active service.


CONCLUSION OF LAW

The criteria for service connection for the current cervical spine and thoracolumbar spine disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current pain in the low back, middle back, and neck are due to wearing heavy armor during frequent travel over rough roads while serving on active duty in Iraq from 2005 to 2006.  He states that he sought treatment once on active duty, but that it did not help.  He self-treated with over-the-counter pain relievers and ice after that time, until it became severe enough for him to seek regular treatment in 2007.  See, e.g., April 2011 statement for claim; August 2012 DRO hearing transcript; April 2013 Board hearing transcript.  The Veteran also had several periods of training in the Army National Guard after this active duty service.  

Service connection will be granted for disability that is incurred or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Active service" for these purposes includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.  

When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

There is some conflicting evidence as to the timing and etiology of the Veteran's symptoms; however, resolving doubt in his favor, service connection is warranted.

As noted above, the Veteran was released from active duty in November 2006.  In a May 2007 private chiropractic record and a June 2006 VA treatment record, he complained of back pain that began two to four months earlier (or in approximately February or March 2007).  The Veteran also denied recurrent back pain in his military post-deployment assessment in September 2006, as well as in service evaluations from 2009 to 2011.  He did, however, report recurrent back pain in a March 2008 National Guard assessment, stating that he had been having pain since service in Iraq and had been receiving chiropractic treatment once a week.  

The medical evidence includes regular private chiropractic treatment for pain in the cervical, thoracic, and lumbosacral spine from May 2007 through at least December 2011.  VA treatment records from June 2007 through 2012 also noted complaints of back and neck pain.  Despite the Veteran's reports in May and June 2007, he also reported during a June 2007 VA treatment session that his back pain started while on duty in military service.  The private chiropractic records also reflect repeated complaints of worsening pain and muscle spasms after weekend trainings in the National Guard where he drove a truck for long hours, participated in physical conditioning or training for combat, and/or slept on the armory floor.  See, e.g., records in August 2007, October 2007, August 2008, May 2009, October 2011.  Similarly, in 2007, the chiropractor provided several authorized absence notes recommending that the Veteran not participate in running, physical training such as sit-ups or push-ups, and lifting over 15-25 pounds.  The Veteran's military occupational specialty for active duty from 2005 to 2006 was motor transport operator.  This would be consistent with his reports of driving or riding in a truck during that period of active duty and for subsequent National Guard training.

In sum, the Veteran has provided competent lay evidence of observable back problems due to activities during active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The sole fact that he did not seek treatment for his symptoms prior to 2007, or that there was no documented injury or treatment during service, does not necessarily mean that the symptoms were not present.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there are some minor inconsistencies, the Veteran's reports of persistent and recurrent back and neck pain that began during active duty in Iraq are generally corroborated by his treatment records from 2007 forward.  These statements are highly probative because he had a motive to tell the truth to receive proper care.  Further, the statements for treatment were made several years prior to his claim for VA benefits, pointing toward a lack of interest or bias.  As such, the Veteran is credible with regard to having persistent back and neck symptoms since service in Iraq.

The April 2012 VA examiner noted the lay and medical evidence regarding service in Iraq, and the Veteran's reports for treatment and service in 2006 and 2007, as well as that he had a motor vehicle accident in the 1990s.  This examiner noted that the Veteran was working as a sink operator in 2007, when he first sought chiropractic treatment, and that he reported pain beginning a few months earlier, which would have been several months after his separation from active duty.  The Veteran also reported working as a laser weld operator from 2008 to 2011, which required lifting spools of 20-30 pounds, and then working as an engineer technician.  The private chiropractic records noted several x-rays and gave diagnoses including degenerative disc disease in the cervical spine, subluxations in the thoracic and lumbar spine, intervertebral disc syndrome, myalgia or mytosis, and cervicobrachial syndrome.  Any such x-ray reports or interpretations by a radiologist were not in the file.  In contrast, x-ray reports for the VA examination showed no arthritis or other abnormality, although there was slight kyphosis of the cervical spine that may have been due to positioning or muscle spasm.  Based on this information, this examiner opined that the Veteran had cervical and thoracolumbar strain, and that such disabilities were less likely than not related to the Veteran's service in Iraq.

In a July 2012 letter, however, the Veteran's VA treatment provider for the prior three years opined that his current cervical and thoracolumbar strain, claimed as diffuse myalgias and myositis, was more likely that not due to his continuous use of heavy gear while operating a heavy truck through treacherous terrain during service in Iraq from 2005 to 2006.  This provider reasoned that examination showed diffuse muscle tenderness and stiffness, and the medical records showed no complaints of such symptoms until he was in Iraq and continuous complaints after that time.  

In September 2012, another VA examiner reviewed the claims file and was unable to link the Veteran's current pain in the back and neck to service without resorting to speculation.  This examiner noted that chiropractic records were "very clear" as to complaints of pain in the cervical, thoracic, and lumbar spine, but stated that the Veteran's numerous denials of back complaints in his service records was "confusing."  This examiner also stated that the notations by the chiropractor of diagnoses without x-reports were not reliable because there was no interpretation by a radiologist and, therefore, comments as to any disc disease were not well grounded.  The examiner noted that there had been no MRI testing performed.

The April 2012 and September 2012 VA examiners' opinions as to the etiology of the Veteran's current disabilities have low probative value because they did not consider an accurate factual history consistent with the Board's credibility findings.  In contrast, the July 2012 opinion from the Veteran's VA treating provider considered the evidence of persisting symptoms since service; this opinion has high probative value and outweighs the unfavorable opinions.  All three of these medical opinions indicated that the current diagnoses are thoracolumbar and cervical strain.  These opinions outweigh the diagnoses in the chiropractor records, in light of the explanation given by the September 2012 VA examiner and available x-ray reports.

As a final matter, there is some evidence of back symptoms and injury prior to the Veteran's active duty in Iraq.  In particular, he had a motor vehicle accident in 1998, when he was thrown from a car and required an emergency splenectomy.  During the August 2012 DRO hearing, the Veteran denied having any back problems related to that accident.  The claims file includes 1998 private records for such accident, which also did not document complaints specifically for the back or spine.  In a May 2007 private chiropractic record, however, the Veteran reported having pain in the right thoracic spine for 10 years, referencing the motor vehicle accident, although he indicated that the pain had been getting worse lately.

Nevertheless, the Veteran's July 2005 examination prior to his active duty in August 2005 found no clinical abnormality of the spine, and the Veteran denied any recurrent back pain.  He reported a prior motor vehicle accident with emergency splenectomy, but there was no reference to any back problems from that accident.  As such, no spine disability was noted on the entrance examination, and the Veteran is presumed to have been sound at that time.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of soundness, there must be clear and unmistakable evidence that (1) the disability existed prior to this period of active service, and (2) the disease was not worsened beyond its natural progression (aggravated) by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Although there is some evidence that the Veteran had thoracic (or middle/upper back) pain prior to active duty in Iraq, he has generally reported that his pain throughout the back and neck began during such service, and that he had worsened symptoms after subsequent periods of National Guard training.  There is no medical opinion that such worsening symptoms were due to the natural progress of any preexisting spinal disorder.  Accordingly, there is not clear and unmistakable evidence that the Veteran had a preexisting disability of the thoracic spine, or that his worsening symptoms during and after service in Iraq were due to the natural progress of any such disorder.  Further, there is no indication that the Veteran had symptoms in the low back or neck prior to Iraq.  As such, the presumption of soundness is not rebutted, and the Veteran's claim is for service incurrence.

Resolving doubt in the Veteran's favor, he began to have persistent and recurrent symptoms in the low back, middle back, and neck during active service; and the currently diagnosed cervical and thoracolumbar spine strain are due to such service.  Therefore, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for the current cervical spine and thoracolumbar spine disabilities is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


